 

Exhibit 10.53

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (the “Sixth Amendment to Lease”), made as of the
3rd day of June, 2010, by and between SOUTHPORT BUSINESS PARK LIMITED
PARTNERSHIP, a North Carolina limited partnership (the “Landlord”), and GENTRIS
CORPORATION, a Delaware corporation (the “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into a certain Lease Agreement dated as of
June 12,2004, amended by letter agreement dated October 21,2004, by Second
Amendment to Lease dated June 17, 2005, by Letter Agreement dated September 19,
2005, by Third Amendment to Lease dated May 25,2006, by Fourth Amendment to
Lease dated December 20, 2007, and by Fifth Amendment to Lease dated June 15,
2009 (as amended, collectively, the “Lease”), for certain space known as Suite
400 (the “Original Space”), in the Building located at 133 Southcenter Court,
Morrisville, Wake County, North Carolina, as more particularly described in the
Lease; and

 

WHEREAS, Landlord and Tenant desire to modify the terms of the Lease to add
5,119 square feet to the Demised Premises, to change the Monthly Minimum Rent
and to amend certain other terms of the Lease.

 

NOW THEREFORE, in consideration of the premises contained herein, the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which is hereby acknowledged, the parties agree to amend the
Lease as follows:

 

1. Page Two - Section 1.01 - Demised Premises

 

Add the following:

 

Effective as of the day after the date on which the tenant currently occupying
the Expansion Space (as hereinafter defined) vacates such space and returns
possession thereof to Landlord (the “Expansion Space 2nd Commencement Date”),
the Demised Premises shall be increased to include an additional Five Thousand
One Hundred Nineteen (5,119) square feet (as measured from the centerline of all
demising and exterior walls) in the Building, shown on EXHIBIT A, attached
hereto and incorporated herein by reference (the “Expansion Space”). As of the
Expansion Space 2nd Commencement Date, the Demised Premises leased pursuant to
the Lease shall contain a total of Fifteen Thousand Three Hundred Twenty Six
(15,326) rentable square feet. Tenant agrees to execute and deliver a memorandum
of acceptance of Expansion Space on the Expansion Space 2nd Commencement Date,
which memorandum shall confirm the actual date of the Expansion Space 2nd
Commencement Date.

 

2. Page Three - Section 1.04 - Monthly Minimum Rent and Adjusted Monthly

 

Minimum Rent.

 

As of the Expansion Space 2nd Commencement Date, delete the following:

 

   Minimum
Annual Rent   Monthly
Minimum Rent  

Per Rentable

Square Foot

  (07/01/09 through 06/30/10)  $106,356.94   $8,863.08(*)  $10.42  (07/01/10
through 06/30/11)  $109,010.76   $9,084.23(*)  $10.68  (07/01/11 through
06/30/12)  $111,766.65   $9,313.89   $10.95  (07/01/12 through 06/30/13) 
$114,522.54   $9,543.55   $11.22  (07/01/13 through 06/30/14)  $117,380.50  
$9,781.71   $11.50 

(07/01/14 through 06/30/15)

  $120,340.53   $10,028.38   $11.79 

(07/01/15 through 12/31/15)

   N/A   $10,275.05   $12.08 







 

* See Section 3 below regarding rent reduction and rent abatement.

 

   

 

 

And insert the following:

 

   Minimum
Annual Rent   Monthly
Minimum Rent  

Per Rentable

Square Foot

  (07/01/09 through 06/30/10) the Expansion Space 2nd Commencement Date)   N/A  
$8,863.08(*)  $10.42  (the Expansion Space 2nd Commencement Date through
06/30/10   N/A   $13,512.84(*)  $10.58 

(07/01/10 through 06/30/11)

  $164,807.86   $13,733.99   $10.75  (07/01/11 through 06/30/12)  $167,819.70  
$13,984.98   $10.95  (07/01/12 through 06/30/13)  $172,015.19   $14,334.60  
$11.22  (07/01/13 through 06/30/14)  $176,315.57   $14,692.96   $11.50 
(07/01/14 through 06/30/15)  $180,723.46   $15,060.29   $11.79  (07/01/15
through 12/31/15)  $185,241.55   $15,436.80   $12.09 

 

*As of the Expansion Space 2nd Commencement Date, subject to the rent abatement
set forth below, charges and sums based on the square footage of the Demised
Premises, including but not limited to Tenant’s proportionate share of Direct
Expenses, shall be revised based on the increased size of the Demised Premises
as of the Expansion Space 2nd Commencement Date.

 

3. Page 4 - Section 1.06 - Rent Abatement.

 

Add the following at the end of Section 1.06:

 

Notwithstanding the rent chart set forth in Section 2 of the Sixth Amendment to
Lease, Monthly Minimum Rent for the period from October 1,2010 through December
31,2010 shall be abated and during the period from January 1,2011 through March
31,2011, Four Thousand Six Hundred Forty Nine and 76/100 Dollars ($4,649.76)
shall be abated; provided, however, that during such periods of abatement Tenant
shall continue to pay any and all Direct Expenses due under the Lease.

 

4. Page 27 - Exhibit B - Description of Landlord’s Work.

 

The Expansion Space will be taken in “as is” condition (see Exhibit B-l). The
Expansion Space and the Original Space will be connected by opening up the
hallway (see Exhibit B-2). There will be no other Landlord’s Work.

 

 -2- 

 

 

 

5. Brokerage: Tenant represents and warrants to Landlord that it has had no
dealings with any broker or agent in connection with this Sixth Amendment to
Lease, other than Aldene E. “Dee” Creech Osborne and John Webster of NAI
Carolantic Realty and Matthew Cooke and Bill Sandridge of Jones Lang LaSalle,
and covenants to pay, hold harmless and indemnify Landlord from and against any
and all cost, expense or liability for any compensation, commissions and charges
claimed by any other broker or agent with respect to this Sixth Amendment to
Lease or the negotiation thereof.     6. Parking: As of the Expansion Space 2nd
Commencement Date, Section 13.08 of the Lease is revised to delete “Twenty one
(21)” unassigned parking spaces and insert in its place “thirty-one (31)”
unassigned parking spaces. The second paragraph of Section 13.08 is revised as
of the Expansion Space 2nd Commencement Date to delete “three spaces” as
VISITORS spaces and insert in its place “five spaces” as VISITORS spaces.     7.
Delivery of Expansion Space: Tenant acknowledges and agrees that Landlord shall
not be held liable for failure to deliver the Expansion Space as a result of the
existing tenant’s failure to timely vacate the Expansion Space or such tenant’s
failure to remove its equipment and personal property from the Expansion Space.
    8. Contingent Space: Notwithstanding any other provision of this Lease, as
amended, to the contrary, in the event of a natural disaster that damages the
Demised Premises, as expanded hereby, such that Tenant cannot operate its
business out of the Demised Premises, Landlord will make commercially reasonable
efforts to provide Tenant with approximately 2,000 square feet of “Alternate
Space” on the Property (as defined in the Lease, as amended), the location of
which shall be selected by Landlord, in Landlord’s sole discretion. In the event
that Landlord provides Alternate Space to Tenant under this section, Landlord
and Tenant shall execute a rental or lease agreement for such Alternate Space
for so long as Tenant is unable to operate its business out of the Demised
Premises because of the damage to the Demised Premises caused by such natural
disaster, and Tenant shall pay fair market rent for such Alternate Space.     9.
No Further Right of First Offer; Tenant acknowledges and agrees that the Right
of First Offer set forth on page 33, Exhibit C to the Lease, pursuant to the
Fifth Amendment to Lease is hereby deleted in its entirety.     10. Definitions:
Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Lease, as amended.     11. Amendment: Except as herein
amended, the terms and conditions of the Lease shall remain in full force and
effect.     12. Counterparts: This Sixth Amendment to Lease may be executed in
one or more counterparts, each of which shall constitute an original, but which
together shall constitute one document.

 

[The signature page follows.]

 

 -3- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Lease
to be executed this the day first above written.

 

  LANDLORD:       Southport Business Park Limited Partnership,
a North Carolina limited partnership       BY: Southport Business Park Investors
Corporation,     General Partner         By: /s/ Richard G. Sullivan     Richard
G. Sullivan     Vice President         TENANT:       Gentris Corporation   a
Delaware corporation       By: /s/ Dawn L. Bordeaux     Dawn L. Bordeaux, Vice
President

 

 -4- 

 

 

EXHIBIT A – Site Plan and Building Plan

 

[Intentionally omitted]

 

 

 

 

EXHIBIT B-1 to Sixth Amendment to Lease – “As is” Space Plan

 

[Intentionally omitted]

 

 

 

 

EXHIBIT B-2 to Sixth Amendment to Lease – New Space Plan

 

[Intentionally omitted]

 

 

 

 

Appendix 1

Bill of Sale

 

[Intentionally omitted.]

 



 

 

 